

116 HR 780 IH: Federal Worker Childcare Protection Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 780IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Ms. Omar (for herself, Ms. Norton, Ms. Moore, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Hastings, Ms. Tlaib, Ms. Clarke of New York, Mr. Blumenauer, Ms. Lee of California, Mr. Ruppersberger, Mr. Nadler, Mr. Cicilline, Mr. Foster, Mr. Beyer, Mr. Cox of California, Ms. Wasserman Schultz, Mr. Pocan, Ms. Schakowsky, Mrs. Watson Coleman, Mr. Levin of Michigan, Mr. DeSaulnier, Ms. Hill of California, Mr. Garamendi, Mr. Soto, Ms. Jayapal, Mr. Cohen, Mr. Neguse, Mr. Meeks, Mrs. Lawrence, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide reimbursement to certain Federal employees for childcare expenses during the lapse in
			 appropriations beginning on or about December 22, 2018.
	
 1.Short TitleThis Act may be cited as the Federal Worker Childcare Protection Act of 2019. 2.Childcare reimbursementAny Federal employee who is furloughed or working without receiving a paycheck during the lapse in appropriations beginning on or about December 22, 2018, and paying for childcare during such lapse shall receive reimbursement for such care—
 (1)subject to appropriations; and (2)if such an employee can provide documentation to the General Services Administration in the form a of a receipt from a childcare provider.
			